Citation Nr: 1425351	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-18 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 14, 2011, and a rating in excess of 40 percent from July 14, 2011, for residuals of a left tibia and fibula fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1950 to June 1953 and from August 1955 to October 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating of 30 percent for service-connected residuals of a left tibia and fibula fracture.  A November 2011 rating decision again increased the rating to 40 percent, effective July 14, 2011 (date of Veteran's in lieu of substantive appeal).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal.  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  On January 2013 VA examination (and in prior examination reports and VA treatment records), the Veteran stated that he stopped working in the 1970s because of his service-connected left leg disability.  This allegation raises a claim for a TDIU rating, which under the cited caselaw must be addressed.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  At no time prior to July 14, 2011, are the Veteran's residuals of a left tibia and fibula fracture manifested by nonunion of the tibia and fibula with loose motion requiring a brace.

2.  At no time from July 14, 2011, do the Veteran's residuals of a left tibia and fibula fracture warrant an extraschedular rating as the rating schedule adequately contemplates and reasonably describes his current disability level and symptomatology.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2011, a rating in excess of 30 percent for residuals of a left tibia and fibula fracture were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102,  4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5262 (2013).

2.  From July 14, 2011, a rating in excess of 40 percent for residuals of a left tibia and fibula fracture were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102,  4.25, 4.40, 4.45, 4.59, 4.71a, Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  This duty was satisfied prior to the initial RO decision by way of letter sent to the Veteran in May 2010 and a subsequent letter sent in August 2011 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA treatment records, and lay statements have been obtained.  

A review of the treatment records shows that the Veteran currently suffers from dementia.  The Veteran was provided with VA examinations in June 2010, August 2011, and January 2013.  The June 2010 VA examiner noted that the Veteran's dementia makes it difficult for the Veteran to give an accurate medical history and that his wife provided most of the information.  The Board notes the inherent communication issues present when examining a patient with dementia but ultimately finds the medical opinions to be adequate as they are based on physical examination and review of the claims file and contain clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

Legal Criteria and Factual Background

The Veteran claims entitlement to a rating in excess of 30 percent prior to July 14, 2011, and a rating in excess of 40 percent from July 14, 2011, for residuals of a left tibia and fibula fracture.

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's left leg disability; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.   

The Veteran's left leg disability was rated under Code 5262, which provides that a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

Included within 38 C.F.R. § 4.71a are additional diagnostic codes that evaluate impairment resulting from service connected knee and leg disorders, including Code 5003 (degenerative arthritis), Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), and Code 5263 (genu recurvatum).
The rating schedule also provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Pursuant to Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.

The Board notes that separate ratings may be assigned for a knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

According to the rating schedule, flexion of the knee to 140 degrees is considered full flexion and extension to 0 degrees is considered full extension.  See 38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

According to a precedent opinion by VA General Counsel, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

If reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.   

On June 2010 VA joints examination, the examiner noted that the Veteran's wife provided most of the Veteran's medical history because dementia made it difficult for the Veteran to provide it himself.  The Veteran/wife reported that a prior fracture of his left leg between the knee and ankle joints causes instability, pain, stiffness, and weakness of the joint motion; the joint also gives way.  

There were no episodes of dislocation or subluxation and there was no effusion.  Locking episodes occur daily "or more often."  Severe flare-ups occur weekly and last for minutes.  The Veteran is able to stand for 10 minutes and is unable to walk more than a few 100 yards.  He always uses a cane.  

The examiner noted swelling of the mid tibia/fibula and ankle, and extreme tenderness to palpation.  She also noted the Veteran's antalgic gait, crepitation, and grinding of the left knee.  She was unable to evaluate the Veteran's knee stability secondary to pain.  

Left knee flexion was limited to 80 degrees and extension was to 0 degrees, with objective evidence of pain with active motion.  The examiner noted objective evidence of pain and additional limitations following repetitive motion: the Veteran could not flex after repetitive motion but he could extend to 0 degrees.  X-ray results showed worsening osteoarthritis.  

The examiner noted no ankle instability but noted pain with active motion.  There was no joint ankylosis.  Left dorsiflexion was limited to two degrees and left plantar flexion was limited to three degrees.  There was no objective evidence of pain following repetitive motion, but there were additional limitations.  A diagnosis of left tibia/fibula fracture with residuals of left knee arthritis was given.  

On August 2011 VA examination, the Veteran denied that flare-ups impact the function of the knee and/or lower leg.  His left knee flexion was shown to extend to 55 degrees during the examination with objective evidence of painful motion beginning at 25 degrees.  Left knee extension ended at 25 degrees, with painful motion beginning at 25 degrees.  The examiner indicated that the Veteran does not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing, but does have functional loss and/or functional impairment, including the following: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and weight-bearing.

Joint stability tests showed anterior instability, posterior instability, and medial-lateral instability within normal limits. There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing, or leg length discrepancy.  Although scars mark the Veteran's prior knee surgery, the examiner noted that none were painful and/or unstable or cover a total greater than 39 square centimeters.  X-ray findings showed degenerative or traumatic arthritis.

The examiner noted that the Veteran regularly uses a brace and constantly uses a cane for assistance.  The examiner further noted significant weakness in the Veteran's left knee and leg: she observed the Veteran trying to use his arms to bend his knee because of such leg weakness.  She also noted that he experiences difficulty in getting up from a seated position and has a history of frequent falls when getting up secondary to the weakness.  He also requires assistance with bathing because of his inability to get in and out of the bathtub by himself.  The Veteran needs assistance with dressing, but that is due partly from his leg and partly from his nonservice-connected dementia.  She concluded that the Veteran's knee and/or lower leg condition impacts his ability to work.

On January 2013 VA examination, the Veteran denied that flare-ups impact the function of his knee and/or lower leg.  On examination, left knee flexion was limited to 100 degrees, with objective evidence of painful motion beginning at 60 degrees.  The veteran was able to extend his left knee to 0 degrees, with no objective evidence of painful motion.  On repetitive use testing, flexion was limited to 20 degrees, but the Veteran was able to fully extend his knee.  The examiner noted additional limitation in ROM of the knee and lower leg following repetitive-use testing and functional loss and/or functional impairment, including the following: less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  He also had tenderness or pain to palpation for joint line or soft tissues of the knee.  The Veteran regularly uses braces and a cane as assistive devices.  X-ray imaging revealed degenerative or traumatic arthritis, but no patellar subluxation.  As in prior examinations, the examiner noted the Veteran's prior knee surgery but indicated that the Veteran did not have any scars related to the surgery.

Joint stability tests revealed the Veteran's anterior instability, posterior instability, and medial-lateral instability were within normal limits. The examiner noted there was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing, or leg length discrepancy, but noted an old tibia/fibula fracture.

Analysis

The RO has rated the Veteran's service-connected disability under Code 5262 for impairment of tibia and fibula and has assigned staged ratings.  The Board has considered the service-connected disability symptomatology under each applicable Code that provides for evaluating knee and leg disabilities and provides the following analysis.

Period prior to July 14, 2011

The Board finds that a rating in excess of 30 percent for residuals of a left tibia and fibula fracture is not warranted under Code 5262 as there is no evidence of nonunion of the tibia and fibula.  X-ray results from June 2008 showed healed fractures of the mid diaphysis of the tibia and fibula.  Further, metallic plate and screws in the mid tibia remained intact and no new fracture was demonstrated.

The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by pain, instability, stiffness, weakness, and daily episodes of locking.  There is no medical or lay evidence of ankylosis, removal of semilunar cartilage, or genu recurvatum.  Thus, Codes 5256, 5259, and 5263 are not for application.

The Board has considered application of Code 5258 pertaining to dislocated semilunar cartilage.  This Code provides for a 20 percent rating where the symptoms include frequent episodes of "locking," pain, and effusion into the joint.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Although the Veteran reported pain and daily locking of his left knee during the June 2010 VA examination, there was no evidence of effusion.  Accordingly, the criteria for a compensable rating under Code 5258 are not met.

In June 2010, the VA examiner indicated the Veteran's left knee range of motion was 0 to 80 degrees, with objective evidence of pain with active motion.  On repetitive use testing, the Veteran was not able to flex his leg.  As the Veteran's extension was not limited, he does not meet the criteria for a compensable rating under Code 5261.  

The Board finds that this complete limitation of flexion meets the highest compensable rating, 30 percent, under Code 5260 (limitation of flexion).  Awarding such a rating under Code 5260 in addition to the 30 percent rating under Code 5262 for a limitation of motion, however, would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

In rating the Veteran's knee disability, the Board notes that there is radiographic evidence of arthritis of the knee.  Under Codes 5003 and 5010, traumatic or degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint(s) involved.  The criteria for rating extension and flexion of the knee are found at Codes 5260 and 5261, and detailed above.  The Veteran cannot be availed by application of Code 5003 for arthritis because he is already in receipt of the maximum award allowable under that section, 10 percent, under Code 5262.  Awarding such a rating under both Codes 5003 and 5262 for a limitation of motion would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The Board finds, however, that the complaints of painful motion are clearly accounted for in the 30 percent rating awarded pursuant to Code 5262.

Period from July 14, 2011

The Board finds that the 40 percent for residuals of a left tibia and fibula fracture is the highest rating under Code 5262.  The Board further finds that the Veteran is not entitled to an extraschedular rating because the Veteran's disability picture is adequately contemplated by the rating schedule as it reasonably describes his disability level and symptomatology.   See generally Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether additional Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by pain, weakened movement, excess fatigability, and incoordination.  There is no medical or lay evidence of ankylosis, removal of semilunar cartilage, subluxation or instability, or genu recurvatum.  Thus, Codes 5256, 5257, 5259, and 5263 are not for application.

The Board has considered application of Code 5258 pertaining to dislocated semilunar cartilage.  Although the Veteran reported pain and daily locking of his left knee during the August 2011 VA examination, there was no evidence of locking or effusion.  Accordingly, the criteria for a compensable rating under Code 5258 are not met.

During the August 2011 examination, the Veteran's left knee extension limited to 25 degrees, with objective evidence of painful motion beginning at 25 degrees, which meets the 30 percent rating under Code 5261.  On January 2013 VA examination, left knee flexion was limited to 20 degrees on repetitive use testing, which meets the 20 percent rating under Code 5260.  As discussed above, however, awarding such ratings in addition to the 30 percent rating under Code 5262 for a limitation of motion would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

Likewise, although there is there is radiographic evidence of arthritis of the knee, the Veteran cannot be availed by application of Code 5003 for arthritis because he is already in receipt of the maximum award allowable under that section, 10 percent, under Code 5262.  Awarding such a rating under both Codes 5003 and 5262 for a limitation of motion would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The Board finds, however, that the complaints of painful motion are clearly accounted for in the 40 percent rating awarded pursuant to Code 5262.



Additional Considerations

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars pursuant to Codes 7804-7805.  In the present case, the Veteran is noted to have had a left knee surgery resulting in surgical scars.  The August 2011 VA examiner noted that the scars were not painful and/or unstable, nor did they cover a total area greater than 39 square centimeters.  Based on these findings, a separate compensable rating is not warranted under the criteria for skin disabilities due to scars.  See 38 C.F.R. § 4.118, Code 7804.

The Board further recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  While VA outpatient treatment records and examination reports, and private treatment records note that the Veteran suffers from chronic left knee pain with episodes of flare-ups that cause increased pain and interference with daily activities, the scheduling criteria contemplate such degree of impairment.  The Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

Ratings for residuals of a left tibia and fibula fracture in excess of 30 percent prior to July 14, 2011, and in excess of 40 percent from that date are denied.





REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Veteran has specifically requested consideration of a TDIU and stated that he has not worked since the 1970s because of his service-connected leg disability.  See June 2010, August 2011, and January 2013 VA examination reports.

As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action. 38 C.F.R. § 4.16.  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.   

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU. The Veteran and his representative should be given an opportunity to respond.

2.  After a response is received, schedule the Veteran for a VA examination by an appropriate examiner to determine whether it is at least as likely as not (a probability of 50 percent or greater) that his service-connected residuals of a left tibia and fibula fracture render him unable to obtain and/or maintain gainful employment, given his level of education and work history. The Veteran's age may not be considered when making this determination.

If other examinations are deemed warranted to provide the requested opinion, additional examination(s) should be scheduled.  If the Veteran's service-connected disability does not render him unemployable, the examiner should report the type(s) of employment he would be capable of engaging with his current service-connected disability, given his current skill set and educational background.

3. Thereafter, review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


